Case 1:20-cv-02656-SKC Document 53 Filed 09/23/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-02656-LTB

KATRINA BAGWELL and LUKE BAGWELL,

         Plaintiffs,

v.

BOSTON SCIENTIFIC CORPORATION,

         Defendant.


         NOTICE OF ENTRY OF APPEARANCE OF DANIEL J. THORNBURGH


         PLEASE TAKE NOTICE that Daniel J. Thornburgh, of the law firm of Aylstock,

Witkin, Kreis & Overholtz, PLLC, hereby certifies that he is a member in good standing of the

bar of this court, and he appears in this case as counsel for Plaintiffs Katrina and Luke Bagwell. All

future pleadings, notices, and other matters in this action should be directed to him at the address indicated

below.

         Dated: September 23, 2020

                                                            /s/ Daniel J. Thornburgh
                                                           Daniel J. Thornburgh, FL Bar No. 42661
                                                           Aylstock, Witkin, Kreis & Overholtz, PLLC
                                                           17 E. Main Street, Suite 200
                                                           Pensacola, FL 32502
                                                           T: 850-202-1010
                                                           F: 850-916-7449
                                                           dthornburgh@awkolaw.com

                                                           Attorney for Plaintiff




                                                      1
Case 1:20-cv-02656-SKC Document 53 Filed 09/23/20 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 23, 2020, I electronically filed the foregoing with the

Clerk using the CM/ECF system which will send notification of such filing to the CM/ECF

participants registered to receive service in this case.

                                                       /s/ Daniel J. Thornburgh
                                                       Daniel J. Thornburgh




                                                   2
